Name: Commission Regulation (EEC) No 45/80 of 10 January 1980 amending Regulation (EEC) No 1972/78 laying down detailed rules on oenological practices
 Type: Regulation
 Subject Matter: consumption;  beverages and sugar;  food technology
 Date Published: nan

 Avis juridique important|31980R0045Commission Regulation (EEC) No 45/80 of 10 January 1980 amending Regulation (EEC) No 1972/78 laying down detailed rules on oenological practices Official Journal L 007 , 11/01/1980 P. 0012 - 0013 Finnish special edition: Chapter 3 Volume 11 P. 0190 Greek special edition: Chapter 03 Volume 27 P. 0187 Swedish special edition: Chapter 3 Volume 11 P. 0190 Spanish special edition: Chapter 03 Volume 17 P. 0102 Portuguese special edition Chapter 03 Volume 17 P. 0102 COMMISSION REGULATION (EEC) No 45/80 of 10 January 1980 amending Regulation (EEC) No 1972/78 laying down detailed rules on onenological practices THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 2594/79 (2), and in particular Articles 43 (6), 51 (2) and 54 (5) thereof, Whereas Article 51 (1) of Regulation (EEC) No 337/79 provides, inter alia, that a wine which has undergone oenological practices not permitted under Community rules, or, where such rules do not exist, by national rules, may not be offered or disposed of for direct human consumption ; whereas, in order to ensure uniform interpretation of these provisions, it should be made clear that a wine resulting from the coupage of various quality wines psr or from the coupage of a quality wine psr with a wine other than a quality wine psr is neither a table wine nor a quality wine psr, and may not be disposed of for direct human consumption; Whereas paragraph 2 of the same Article provides for the adoption of provisions with a view to avoiding excessive rigour in individual cases, in particular from an economic point of view; Whereas Commission Regulation (EEC) No 1972/78 should therefore be amended accordingly (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The following Article is inserted in Regulation (EEC) No 1972/78: "Article 4a The coupage: - of a quality wine psr with a wine other than a quality wine psr, or - of a quality wine psr with a quality wine psr which is not entitled to bear the name of the same specific region may yield neither a quality wine psr nor a table wine. The wine resulting from such coupage may not be supplied for direct human consumption. In the case of such a wine, the use of any indication reserved for quality wines psr on the labelling, packaging, official and commercial documents and in the records shall be prohibited. However, a Member State, in agreement with the producer Member States concerned, may, for the purpose of avoiding excessive rigour in individual cases, allow the product resulting from coupage as referred to in the first paragraph to be marketed on its internal market as a table wine provided that it: - also possesses the characteristics of a table wine as defined in point 11 of Annex II to Regulation (EEC) No 337/79, and - is of sound, fair and marketable quality and satisfies the other provisions of Regulation (EEC) No 337/79 and those adopted pursuant to that Regulation. For purposes of the preceding paragraph, the competent authorities shall establish direct contact with each other in accordance with Regulation (EEC) No 359/79 (1), where the wines are not held in the producer Member State. (1) OJ No L 54, 5.3.1979, p. 136." Article 2 This Regulation shall enter into force on 11 January 1980. (1)OJ No L 54, 5.3.1979, p. 1. (2)OJ No L 297, 24.11.1979, p. 4. (3)OJ No L 226, 17.8.1978, p. 11. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1980. For the Commission Finn GUNDELACH Vice-President